     Case 2:18-cv-02107-JCM-DJA Document 83 Filed 12/31/19 Page 1 of 2



 1   Jennifer L. Braster
     Nevada Bar No. 9982
 2   Andrew J. Sharples
     Nevada Bar No. 12866
 3   NAYLOR & BRASTER
     1050 Indigo Drive, Suite 200
 4   Las Vegas, NV 89145
     Telephone: (702) 420-7000
 5   Facsimile: (702) 420-7001
     jbraster@nblawnv.com
 6   asharples@nblawnv.com

 7   Katherine A. Neben
     Nevada Bar No. 14590
 8   JONES DAY
     3161 Michelson Drive, Suite 800
 9   Irvine, CA 92612
     Telephone: (949) 851-3939
10   Facsimile: (949) 553-7539
     kneben@jonesday.com
11
     Attorneys for Defendant
12   EXPERIAN INFORMATION
     SOLUTIONS, INC.’S
13

14                                   UNITED STATES DISTRICT COURT

15                                       DISTRICT OF NEVADA

16

17   ANDREI GRUIA, an individual;                    Case No. 2:18-cv-02107-JCM-DJA

18                      Plaintiff;                   STIPULATION OF DISMISSAL OF
                                                     DEFENDANT EXPERIAN
19           v.                                      INFORMATION SOLUTIONS, INC.
                                                     WITH PREJUDICE
20   EQUIFAX INFORMATION SERVICES, LLC,
     a foreign limited-liability company; EXPERIAN   Complaint filed: November 1, 2018
21   INFORMATION SOLUTIONS, INC., a foreign
     corporation; TRANS UNION LLC, a foreign
22   limited-liability company; BARCLAYS BANK
     DELAWARE, a foreign corporation; BERLIN-
23   WHEELER, INC., a foreign corporation;
     CAPITAL ONE BANK (USA), N.A., a national
24   banking association; CHASE BANK USA, N.A.,
     a national banking association; CITIBANK,
25   N.A., a national banking association;
     CONVERGENT OUTSOURCING, INC., a
26   foreign corporation; DISCOVER BANK, a
     foreign corporation; GRANT & WEBER, INC; a
27   domestic corporation; NRA GROUP, LLC dba
     NATIONAL RECOVERY AGENCY, a foreign
28   limited-liability company; ONEMAIN

     NAI-1510572454v1
     Case 2:18-cv-02107-JCM-DJA Document 83 Filed 12/31/19 Page 2 of 2



 1   FINANCIAL SERVICES, INC., a foreign
     corporation; SYNCHRONY BANK, a foreign
 2   corporation; VERIZON WIRELESS
     SERVICES, LLC; a foreign limited-liability
 3   company; WEBBANK, a foreign corporation;
     WELLS FARGO BANK, N.A., a national
 4   banking association;

 5                      Defendants.

 6

 7   TO THE COURT, CLERK OF COURT, AND ALL PARTIES:

 8           IT IS HEREBY STIPULATED by and between Plaintiff Andrei Gruia and Defendant

 9   Experian Information Solutions Inc., that Experian Information Solutions Inc. be dismissed from

10   this action with prejudice pursuant to Federal Rules of Civil Procedure, Rule 41(a)(2), and that

11   each party shall bear its own attorneys’ fees and costs.

12

13   DATED this 31st day of December 2019.             DATED this 31st day of December 2019.

14                                                     NAYLOR & BRASTER

15
     By: /s/ Andrei Gruia (used with permission)       By: /s/ Andrew J. Sharples
16      Andrei Gruia                                      Jennifer L. Braster
        221 Fortress Course Ct.                           Nevada Bar No. 9982
17      Las Vegas, NV 89148                               Andrew J. Sharples
                                                          Nevada Bar No. 12866
18   Plaintiff                                            1050 Indigo Drive, Suite 200
                                                          Las Vegas, NV 89145
19
                                                       Attorneys for Defendant
20                                                     Experian Information Solutions, Inc.

21

22   IT IS SO ORDERED.

23
                                                   _______________________________________
24                                                 UNITED STATES DISTRICT JUDGE

25                                                  January 6, 2020
                                                   _______________________________________
26                                                 DATE

27

28

     NAI-1510572454v1
                                                    -2-
